Citation Nr: 0833245	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ear disability, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1997 to 
June 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran was scheduled for a video 
hearing before the Board in August 2008.  The veteran missed 
the scheduled hearing due to school and transportation 
problems and requested that the hearing be rescheduled.  He 
did not indicate why he waited to the day of the hearing to 
let the undersigned know he could not attend. 

The Board found that the veteran's reason for missing the 
hearing did not constitute "good cause".  Since the veteran 
failed to provide good cause for missing the scheduled video 
hearing, his request to reschedule was denied by the 
undersigned in September 2008.

The veteran also filed an untimely appeal to the Board 
regarding his claim for PTSD in May 2008.  He was notified of 
this fact in June 2008. 


FINDINGS OF FACT

1.  In a June 2000 rating decision, entitlement to service 
connection for residuals of a right ear disability was 
denied.  The veteran did not appeal that decision.  

2.  Evidence received since the June 2000 RO decision is 
neither cumulative nor redundant and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a right ear disability.

3.  The right ear disability did not have its onset during 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the veteran's active service.
CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied service 
connection for residuals of a right ear disability is final.  
38 U.S.C.A.§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented to reopen a 
finally disallowed claim of entitlement to service connection 
for residuals of a right ear disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for right ear hearing 
loss, or a right ear disability, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the RO denied the veteran's claim for service 
connection for residuals of a right ear disability.  The 
basis of that denial was that the evidence failed to show 
that he had the claimed disability.  In a letter dated June 
26, 2000, he was notified of that decision and of his 
appellate rights.  He did not appeal that decision.  The RO 
received the next communication regarding this claimed 
disability in September 2002, more that one year after the 
June 2000 notice letter.  Therefore, the June 2000 decision 
is final.  See 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 
20.1103 (2007).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case, dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, if is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the June 2000 
decision included the service medical records.  Evidence 
received since the June 2000 decision includes VA outpatient 
audiology assessments and a VA examination.

Since this evidence was created after the June 2000 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the veteran, and considering the 
holding of Justus, that new evidence will be considered 
credible for the sole purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it 
raises a reasonable possibility of substantiating the 
veteran's claim.  Thus, as new and material evidence has been 
submitted, the Board finds that the veteran's claim for 
entitlement to service connection for residuals of a right 
ear disability must be reopened.



Service Connection

Having reopened the appellant's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for reopening a claim, no 
such requirement applies to deciding a claim on the merits.  
Indeed, once the claim is reopened, "VA must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, old and new."  
Id.

The veteran contends that he suffers residuals of a right ear 
disability as the result of exposure to noise from firearms.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt means 
that an approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006).  The benefit of the doubt rule, however, does not 
apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Relevant evidence submitted since the June 2000 rating 
decision includes a VA audiology assessment dated August 
2004.  During this appointment, the veteran's right ear 
hearing loss was measured.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  

The veteran reported that he has suffered gradual hearing 
loss since 1997 when his right tympanic membrane was 
ruptured.  He stated that the rupture was caused by someone 
firing an AT4 weapon next to him on the firing range.  At the 
time of the exam, he complained of increased difficulty 
understanding speech, frequent tinnitus, and aural pressure.  
He had had no recent ear infections, dizziness, or familial 
hearing loss.

On examination, the veteran was found to have mild 
sensorineural hearing loss at 4000 Hz.  The medical provider 
stated that the veteran had good speech recognition scores, 
but that he could be expected to have occasional difficulty 
understanding conventional speech, especially when in the 
presence of background noise or when he is unable to see the 
person speaking.

The VA audiologist did not provide an opinion regarding the 
etiology of the veteran's mild sensorineural hearing loss nor 
did the audiologist review the claims file.

The veteran had a VA examination in October 2004.  The 
examiner reviewed the veteran's claims file and noted that a 
mild high frequency hearing loss was noted in May 1997 before 
the veteran enlisted.  The examiner pointed out that the 
veteran perforated his ear drum on the right side in August 
1997.  Normal hearing was noted in December 1997.

During the exam, the veteran reported hearing loss since 
1998.  He stated that he was in the infantry from 1997 to 
2000, and noted that he suffered occasional tinnitus, which 
the examiner stated was normal for the general public.

The examiner measured the veteran's right ear hearing loss.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

The examiner stated that the veteran's pure tone and speech 
recognition results suggested essentially normal hearing and 
excellent speech recognition, providing evidence against this 
claim.  

In the opinion, the examiner stated that the veteran has 
normal hearing and excellent speech recognition.  She further 
stated that any reduction in hearing is not felt to be 
related to the ear infection he had in 1997 or noise exposure 
he experienced during his military career, providing more 
evidence against this claim.  

A VA outpatient treatment record from February 2004 noted 
that the veteran's hearing was intact, that his ear canals 
were clear, and that his tympanic membranes were intact.

The Board also reviewed service medical records.  The 
enlistment exam dated May 1997 showed normal hearing in the 
right ear.  His pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 05, 05, 20, 20 and 25 
decibels, respectively.  It was noted that the right ear 
needed irrigation and that after irrigation, the right 
tympanic membrane was within normal limits.  

In September 1997, the veteran complained of an ear 
infection.  His right ear was red, dull, and unclean.  It 
also appears that the veteran had drainage from his right 
tympanic membrane

An audiology report dated December 1997 showed normal hearing 
in the right ear.  His pure tone thresholds in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 00, 05, 10 
and 20 decibels, respectively.  Speech recognition scores 
were not obtained.

Based upon the evidence, the Board finds that the veteran is 
not entitled to service connection for residuals of a right 
ear disability.  The October 2004 VA examination shows that 
the veteran does not have a disability for VA purposes.  None 
of his auditory thresholds measured 40 decibels or greater.  
The veteran did not have auditory thresholds for at least 
three frequencies at 25 decibels or greater, and his speech 
recognition score using the Maryland CNC Test was not less 
than 94 percent.  

Even if the Board were to find that the veteran had a 
disability for VA purposes based upon the August 2004 
audiological exam, which showed a speech recognition score of 
88 percent, the Board still cannot not find that the 
disability warrants service connection.  The VA examiner 
found that the veteran had excellent hearing and speech 
recognition.  The examiner also opined that hearing loss, if 
any, is not related to the veteran's noise exposure or ear 
infection in service.

The Board assumes the fact that the veteran was exposed to 
loud noise during service.  There is, however, no competent 
medical evidence of record showing that hearing loss had its 
onset during active service or was related to any in-service 
disease or injury.  Although the veteran has stated his 
belief that his current hearing loss is the result of his 
service, an opinion as to the etiology of his current hearing 
loss is beyond the competency of a layperson.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)) (stating that the competency of lay 
evidence regarding medical etiology is a fact determination 
to be made by the Board).

The Board finds the VA exam to be more probative than his 
statement.  The preponderance of the evidence is against the 
claim for service connection for residuals of a right ear 
disability.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) 
(held that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish  service connection).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the initial notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim prior to 
the initial rating decision, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in July 2004 that fully addressed all notice 
elements.  The notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a rating 
decision issued in September 2004 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements and was 
afforded a VA medical examination in October 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a residuals of a right ear disability 
is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


